PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 9,795,408
Issue Date: October 24, 2017
Application No. 14/449,739
Filing or 371(c) Date: August 01, 2014
Attorney Docket No. 148891-010905/CIP


:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed December 13, 2021 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The present request is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Chinh H. Pham appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts

The above patent expired for failure to timely submit the 3½ year maintenance fee by October 25, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

Petitioner appears to have included a $250 surcharge fee with the maintenance fee in the petition request. Since this fee is authorized after the six-month grace period, which expired on 
October 25, 2021, this fee is not required and will not be charged to petitioner’s deposit account. Therefore, the maintenance fee in the amount of $1,000 and the petition fee in the amount of $1050 has been charged to the authorized deposit account as authorized.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET